                                                                    ij.S.n'ST'Scf CO'iHf
                                                                                     DIV.

                                                                   ::;:jrL ir pk z:U2

                 IN THE UNITED STATES DISTRICT COURT FQ^
                       THE SOUTHERN DISTRICT OF GEORGIA                              r.
                                                                        tJ. Ui51. Ur GA.
                                    SAVANNAH DIVISION


CEDRIC REYNOLDS,

     Petitioner,

V.                                                    CASE NO. CV416-194


UNITED STATES OF AMERICA,


     Respondent.



                                         ORDER


     Before      the    Court       is   Petitioner's   Motion     for     Relief     from


Judgment Pursuant to Fed. R. Civ. P. 60(b). (Doc. 23.) In his

motion.    Petitioner      requests         that    this    Court       revisit      "it's

previous    December      20,       2016,   judgment"      based   on    the    Eleventh

Circuit's ruling in United States                  v. Moss, 920 F.3d 752 (11th

Cir. 2019). (Doc. 23 at 1.) After careful review, the Court finds

that Petitioner's motion must be DISMISSED.


        First, Petitioner has failed to provide any sufficient basis

to grant relief under Rule 60(b). In order to obtain relief

under     Rule    60(b),        a    petitioner      must     be    able       "to    show

^extraordinary         circumstances'        justifying      the    reopening        of     a

final judgment." Gonzalez v. Crosby, 545 U.S. 524, 535, 125 S.

Ct. 2461, 2649, 162 L. Ed. 2d 480 (2015) (quoting Ackermann v.

United States, 340 U.S. 193, 199, 71 S. Ct. 209, 95 L. Ed. 207

(1950)). On      July 15, 2019, the Eleventh Circuit vacated its
